Exhibit 10.2

EMPLOYMENT AGREEMENT

Effective as of February 22, 2016 between

Popeyes Louisiana Kitchen, Inc. (the “Company”) and

Richard H. Lynch (“Executive”)

WHEREAS, the Company currently employs Executive under the terms and condition
of an employment agreement between the Company and Executive dated February 4,
2008 (the “Prior Employment Agreement”); and

WHEREAS, the Company and Executive desire to amend and restate the Prior
Employment Agreement for the purpose of updating certain provisions to reflect
current competitive pay practices (as so amended and restated herein, the
“Agreement”);

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

1. Term of Agreement.

This Agreement shall be effective as of the date set forth above (the “Effective
Date”) and, unless earlier terminated pursuant to Section 8 below, shall
continue through December 31, 2019 (the “Initial Term”). Beginning on December
31, 2019, and on each December 31 thereafter (each, a “Renewal Date”),
Executive’s employment hereunder will automatically be extended for an
additional one-year period without further action by Executive or the Company.
Such automatic one-year renewal shall continue from year to year unless and
until either the Company or Executive gives to the other written notice not less
than ninety (90) days prior to the applicable Renewal Date of its or his
decision not to renew for an additional one year. The Initial Term and any
renewal shall be referred to as the “Term.” Under no circumstances shall either
party’s decision not to renew be deemed to be a termination without Cause, a
Constructive Discharge or a resignation for a Constructive Discharge.

2. Employment.

2.01 Position. Executive shall serve as Chief Brand Officer of the Company, and
shall perform such duties consistent with his position as may be assigned to him
from time to time by the Chief Executive Officer of the Company (“CEO”) or the
Board of Directors of the Company (the “Board”). Executive shall perform his
duties hereunder at the Company’s corporate offices at 400 Perimeter Center
Terrace, Suite 1000, Atlanta, Georgia, 30346, subject to such reasonable amount
of travel as is necessary to render the services provided hereunder.

2.02 Time and Efforts. Executive, so long as he is employed hereunder, shall
devote his full business time and attention to the services required of him
hereunder, except as otherwise agreed and for vacation time and reasonable
periods of absence due to sickness or personal injury, and shall use his best
efforts, judgment and energy to perform and advance the business and interests
of the Company in a manner consistent with the duties of his position.



--------------------------------------------------------------------------------

Notwithstanding anything contained in this Agreement to the contrary, nothing
shall preclude Executive from (i) serving on the boards of directors of trade
associations or charitable organizations; (ii) engaging in charitable activities
and community affairs; (iii) serving on the boards of directors of other public
and/or private companies with the prior written approval of the Board, which
shall not be unreasonably withheld; or (iv) managing his personal investments
and affairs, provided that the activities described in the preceding clauses (i)
through (iv) do not materially interfere with the proper performance of his
duties and responsibilities hereunder.

3. Base Salary.

Beginning on the date hereof, the Company shall pay Executive, in equal
installments no less frequently than monthly, a base salary of $525,000 per
annum (the “Base Salary”), less all applicable withholdings, during the Term.
Executive’s Base Salary shall be reviewed by the People Services (Compensation)
Committee of the Board (the “Compensation Committee”) on an annual basis.

4. Incentive Pay.

4.01 Annual Cash Incentive Plan. The Compensation Committee, acting in its sole
discretion, shall annually, at the beginning of each fiscal year of the Company,
approve an annual cash incentive plan (the “Annual Cash Incentive Plan”) for
Executive, which Plan shall contain such terms and provisions as the
Compensation Committee shall determine. The Annual Cash Incentive Plan shall set
forth the specific financial and performance goals which must be achieved for
Executive to be entitled to receive payment under such Annual Cash Incentive
Plan. Any amounts payable to Executive pursuant to the Annual Cash Incentive
Plan is hereinafter referred to as “Cash Incentive Pay.”

4.02 Annual Target Cash Incentive Pay. The annual target Cash Incentive Pay
(“Target Cash Incentive Pay”) for Executive during each fiscal year of the Term
shall be not less than 60% of Executive’s current Base Salary, payable in
accordance with the terms of the Annual Cash Incentive Plan. Executive’s Target
Cash Incentive Pay, as a percentage of Base Salary, shall be reviewed by the
Compensation Committee on an annual basis.

4.03 Payment of Cash Incentive Pay. If Executive is entitled to payment of any
Cash Incentive Pay for any fiscal year, payment will be made to Executive as set
forth in the Annual Cash Incentive Plan, but in no event later than two and
one-half months following the end of each fiscal year.

5. Equity Compensation.

As part of Executive’s compensation, Executive may be granted stock options,
restricted stock or other forms of equity compensation in the future based upon
Executive’s performance, as determined in the sole discretion of the
Compensation Committee. For fiscal year 2016, Executive shall be granted an
annual equity compensation award with a fair value (determined in accordance
with FASB ASC Topic 718) equal to or greater than $525,000. Equity compensation
payable to Executive shall be reviewed and approved by the Compensation
Committee on an annual basis.

 

2



--------------------------------------------------------------------------------

6. Executive Benefits.

6.01 Life Insurance. During the Term, Executive shall be entitled to term life
insurance coverage paid by the Company with a death benefit in an amount not
less than $2,150,000 (the “Death Benefit”). The Death Benefit proceeds shall be
payable solely under such life insurance policy and not by the Company.

6.02 Disability Insurance. During the Term, Executive shall be entitled to
disability insurance coverage in accordance with the terms and conditions of the
Company’s disability program available to other senior officers.

6.03 Executive Medical Benefit. The Company, at its expense, shall provide
Executive with an annual physical examination to be conducted by a physician or
physicians as determined by Executive subject to the reasonable approval of the
Company.

6.04 Other Benefits. Executive shall be provided additional employee benefits,
in addition to those identified in Section 6.01 through 6.03 above, including,
without limitation, participation in the Company’s 401(k) plan, health, accident
and disability insurance under the Company’s regular and ongoing plans, policies
and programs available, from time to time, to senior officers of the Company, in
accordance with the provisions of such plans, policies and programs governing
eligibility and participation; provided, however, that such benefits may be
modified, amended or rescinded by the Compensation Committee or the Board
subject to applicable law and the terms of such plans.

6.05 Vacation. Executive shall be entitled to five (5) weeks paid vacation and
five (5) days of paid personal business time each year during the Term. Any
vacation or personal business days not used in any year shall be subject to
forfeiture or accrual pursuant to the Company’s then-current vacation policy.

7. Business Expenses.

All reasonable and customary business expenses incurred by Executive in the
performance of his duties hereunder during the Term shall be promptly paid or
reimbursed by the Company in accordance with the Company’s policies in effect,
from time to time, and subject to Section 23.04 of this Agreement.

8. Termination of Employment.

8.01 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

The term “Cause” shall mean (i) Executive commits (as determined by the Board in
good faith after giving Executive an opportunity to be heard), is convicted of
or pleads guilty or nolo contendere (or any similar plea or admission) to, a
felony, or any crime involving fraud,

 

3



--------------------------------------------------------------------------------

dishonesty, violence or moral turpitude, (ii) Executive, in carrying out his
duties hereunder, has been guilty of gross neglect or willful misconduct
resulting in harm or potential material harm to the Company or any of its
subsidiaries or Affiliates, (iii) Executive willfully engages in dishonesty or
other willful conduct that causes harm or has the potential to cause material
harm to the reputation of the Company or any of its Affiliates, (iv) Executive’s
violation of any policy of the Company relating to equal employment opportunity,
harassment, business conduct or conflict of interest, (v) Executive’s use or
sale of illegal drugs, abuse of other controlled substances, working under the
influence of alcohol or other controlled substances, (vi) Executive shall have
failed to materially comply with the policies of the Company or shall have
refused to follow or materially comply with the duly promulgated, reasonable and
lawful directives of the Board and such failure or refusal to comply continues
for fifteen (15) days after written notice by the Company has been received by
Executive, (vii) Executive has breached any of the provisions of Sections 9.02,
9.04 or 9.05 or (viii) Executive otherwise materially breaches a material term
of this Agreement.

The term “Change in Control” shall mean and includes the occurrence of any one
of the following events:

(i) during any consecutive 12-month period, individuals who, at the beginning of
such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of such Board, provided that any person
becoming a director after the beginning of such 12-month period and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any person or entity other than the Board (“Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest, shall be deemed an Incumbent Director; or

(ii) any person becomes a Beneficial Owner (as defined in Rule 13d-3 of the
Securities Exchange Act of 1934), directly or indirectly, of either (A) 35% or
more of the then-outstanding shares of common stock of the Company (“Company
Common Stock”) or (B) securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (ii), the following acquisitions
of Company Common Stock or Company Voting Securities shall not constitute a
Change in Control: (w) an acquisition directly from the Company, (x) an
acquisition by the Company or a majority-owned subsidiary, (y) an acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, or (z) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in subsection (iii) below); or

(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary

 

4



--------------------------------------------------------------------------------

(a “Reorganization”), or the sale or other disposition of all or substantially
all of the Company’s assets (a “Sale”) or the acquisition of assets or stock of
another corporation or other entity (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the Beneficial Owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Reorganization, Sale or
Acquisition (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
or stock either directly or through one or more subsidiaries, the “Surviving
Entity”) in substantially the same proportions as their ownership, immediately
prior to such Reorganization, Sale or Acquisition, of the outstanding Company
Common Stock and the outstanding Company Voting Securities, as the case may be,
and (B) no person (other than (x) the Company or any Subsidiary, (y) the
Surviving Entity or its ultimate parent entity, or (z) any employee benefit plan
(or related trust) sponsored or maintained by any of the foregoing) is the
Beneficial Owner, directly or indirectly, of 35% or more of the total common
stock or 35% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Surviving Entity, and (C) at least
a majority of the members of the board of directors of the Surviving Entity were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Reorganization, Sale or Acquisition (any
Reorganization, Sale or Acquisition which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

The term “Code” shall mean the Internal Revenue Code of 1986, as amended,
including all applicable Treasury regulations promulgated thereunder.

The term “Constructive Discharge” shall mean a Separation from Service by
Executive on account of the following without his prior written consent: (i) a
material diminution of his position, authority, responsibilities and/or duties;
(ii) any material reduction in Executive’s then-current Base Salary or Target
Cash Incentive Pay; (iii) the failure of a successor to the Company (whether
through an asset sale or other sale of all or substantially all of the Company
through which assumption of this Agreement would be required for it to remain in
force after consummation of the sale) to assume this Agreement and the Company’s
obligations under this Agreement; or (iv) a material breach of any material term
of this Agreement by the Company; provided, however, that no Separation from
Service by Executive shall be considered a Constructive Discharge unless, within
ninety (90) days of the initial existence of such diminution or change or other
event constituting a Constructive Discharge, Executive has first provided
written notice to the Company’s Chairman of the Board of the factual
circumstances forming the basis for the claim of constructive discharge and of
his intent to treat those

 

5



--------------------------------------------------------------------------------

circumstances as a Constructive Discharge under this Agreement, and the Company
has not cured such alleged breach within a period of thirty (30) days after
actual receipt of the written notice by the Chairman of the Board. It is
intended by the parties that a Constructive Discharge shall constitute an
“involuntary separation from service” within the meaning of Treas. Reg.
§1.409A-1(n).

The term “Disability” shall mean that Executive has failed to or has been unable
to, or that a physician has determined that Executive is, has been or will be,
unable to substantially perform his duties as the result of any physical or
mental disability for a period of one hundred and eighty (180) days (whether or
not consecutive) during any twelve (12) month period.

The term “Retirement” shall mean the occurrence of any one of the following
events: (i) a voluntary termination of employment with the Company by Executive
on or after December 31, 2018, provided that Executive provides written notice
to the Company of his intention to retire, (ii) a voluntary termination of
employment with the Company by Executive following a termination for any reason
of the employment of the Company’s CEO as of the Effective Date, provided that
Executive provides written notice to the Company of his intention to retire not
less than thirty (30) days nor more than ninety (90) days after the date of the
CEO’s termination of employment, or (iii) a voluntary termination of employment
with the Company by Executive following a Change in Control, provided that
Executive provides written notice to the Company of his intention to retire not
less than thirty (30) days nor more than ninety (90) days after the effective
date of the Change in Control. In each case, Executive’s Retirement shall be
effective on the 90th day following the Company’s actual receipt of Executive’s
written notice of his intent to retire.

The term “Separation from Service” shall mean a “separation from service” with
the Company within the meaning of Section 409A of the Code.

8.02 Termination upon Death or Disability. If Executive has a Separation from
Service due to his death or Disability, the Company shall pay to the estate of
Executive or to Executive, as the case may be, within fifteen (15) days
following Executive’s Separation from Service due to death or Disability, all
amounts then payable to Executive pro-rated through the date of Executive’s
Separation from Service pursuant to Section 3, the amount of any earned but
unpaid Cash Incentive Pay pursuant to Section 4.02 above, the amount of any
accrued but unused vacation under Section 6.05 above for the year in which the
Separation from Service occurs and any reimbursable amounts owed to Executive
under Section 7 above (the “Accrued Obligations”). In addition, contingent upon
Executive (or in the case of Executive’s death, Executive’s estate) executing
and not revoking a separation agreement, including a general release of claims,
substantially in the same form as is attached to this Agreement as Exhibit A
(allowing for modifications made to conform to, or comply with, the specific
payment terms of this provision of this Agreement, applicable law or agreement
between the parties), the Company shall pay to Executive (or in the case of
Executive’s death, Executive’s estate), at the time contemplated by the Annual
Cash Incentive Plan, such Cash Incentive Pay, if any, to which he would have
been entitled under the terms of the Annual Cash Incentive Plan had Executive
remained in the employ of the Company for the entire fiscal year in which such
termination

 

6



--------------------------------------------------------------------------------

occurs. Further, all outstanding equity rights held by Executive (including
without limitation stock options, restricted stock, restricted stock units and
other time-based equity rights) shall become vested on a pro rata basis to
reflect the portion of the vesting period that had elapsed prior to Executive’s
Separation from Service. Any stock options and other awards in the nature of
rights that may be exercised that are vested or become vested pursuant to the
preceding sentence shall expire on the earlier of (i) the one-year anniversary
of Executive’s Separation from Service, or (ii) their regular termination date.
Performance-based equity awards shall be earned on a pro rata basis to reflect
the portion of the vesting period that had elapsed prior to Executive’s
Separation from Service, based on an assumed level of performance at target
level, and shall be paid within thirty (30) days of Executive’s Separation from
Service.

8.03 Termination due to Retirement. If Executive has a Separation from Service
due to his Retirement, the Company shall pay to Executive the Accrued
Obligations within fifteen (15) days following Executive’s Separation from
Service. In addition, contingent upon Executive executing and not revoking a
separation agreement, including a general release of claims, substantially in
the same form as is attached to this Agreement as Exhibit A (allowing for
modifications made to conform to, or comply with, the specific payment terms of
this provision of this Agreement, applicable law or agreement between the
parties), the Company shall pay to Executive, at the time contemplated by the
Annual Cash Incentive Plan, such Cash Incentive Pay, if any, to which he would
have been entitled under the terms of the Annual Cash Incentive Plan, prorated
for the portion of the fiscal year that had elapsed prior to the termination of
Executive’s employment. Further, all outstanding equity rights held by Executive
(including, without limitation, stock options, restricted stock, restricted
stock units, performance shares and other equity rights, but specifically
excluding for this purpose any special cliff-vesting retention award of
restricted stock or restricted stock units granted in connection with entering
into this Agreement, which shall be addressed in a separate agreement (the
“Retention Award Agreement)) shall remain outstanding and shall continue to vest
for two years following Executive’s Separation from Service according to their
regular schedule as if Executive’s employment had not terminated, provided that
(i) during the Restricted Period, Executive remains in compliance with all
restrictive covenants contained in Section 9 below, and (ii) Executive does not
accept employment with any entity that is engaged in the business of owning,
operating, and/or franchising restaurants following his Separation from Service
from the Company due to Retirement (collectively, the “Retirement Vesting
Conditions”). Notwithstanding anything to the contrary set forth above,
Executive may consult for a private equity firm that owns a Competitive Business
(as defined below) or is contemplating the purchase of the Company or a
Competitive Business. Any stock options and other awards in the nature of rights
that may be exercised that are vested or become vested pursuant to the preceding
sentence shall expire on the earlier of (i) the three-year anniversary of
Executive’s Separation from Service, or (ii) their regular termination date.
Performance-based equity awards shall remain outstanding and shall be earned, if
at all, based on actual performance through the end of the performance period,
prorated to reflect the portion of the performance period that had elapsed
through the two-year anniversary of Executive’s Separation from Service, and
shall be paid following completion of the performance period, but in no event
later than two and one-half months following the end of the performance year. In
the event Executive does not meet the Retirement Vesting Conditions, then any
unvested outstanding equity rights at the time such conditions are no longer
met, shall no longer vest and shall be forfeited (provided, however, any equity
issued pursuant to the Retention Award Agreement shall continue to be governed
by the terms thereof).

 

7



--------------------------------------------------------------------------------

8.04 Termination by the Company without Cause or Executive’s Resignation for a
Constructive Discharge. The Company may terminate Executive’s employment under
this Agreement without Cause at any time, upon written notice to Executive. If
Executive has a Separation from Service as a result of a termination without
Cause (other than a Separation of Service described in Section 8.02 above) or as
a result of his resignation because he has experienced a Constructive Discharge,
the Company shall pay to Executive the Accrued Obligations within fifteen (15)
days following Executive’s Separation from Service. In addition, contingent upon
Executive’s executing and not revoking a separation agreement, including a
general release of claims, substantially in the same form as is attached to this
Agreement as Exhibit A (allowing for modifications made to conform to, or comply
with, the specific payment terms of this provision of this Agreement, applicable
law or agreement between the parties), and otherwise complying with the
condition precedent described below, the Company shall pay or provide to
Executive, in lieu of all other amounts payable hereunder or benefits to be
provided hereunder, the following severance amounts and benefits, subject to
applicable tax withholding: (a) a payment equal to the sum of (x) and (y) where
(x) is one (1.0) times Executive’s Base Salary at the time of the Separation
from Service, and (y) is one (1.0) times Executive’s Target Cash Incentive Pay
for the year in which the Separation from Service occurs; and (b) the
acceleration of any unvested equity rights held by Executive, as follows: (i)
outstanding stock options and other awards in the nature of rights that may be
exercised shall become fully vested and exercisable, (ii) time-based
restrictions on restricted stock, restricted stock units and other equity awards
shall lapse and the awards shall become fully vested, and (iii)
performance-based equity awards shall remain outstanding and shall be earned, if
at all, based on actual performance through the end of the performance period,
prorated to reflect the portion of the performance period that had elapsed prior
to Executive’s Separation from Service. It is intended by the parties that the
severance amounts and benefits described above shall constitute a short-term
deferral under Treas. Reg. §1.409A-1(b)(4).

Additionally, if Executive elects to continue participation in any group
medical, dental, vision and/or prescription drug plan benefits to which
Executive and/or Executive’s eligible dependents would be entitled under Section
4980B of the Code (COBRA), and otherwise remains eligible for such continuation,
then for a period not to exceed twelve (12) months, the Company shall pay the
excess of (i) the COBRA cost of such coverage over (ii) the amount that
Executive would have had to pay for such coverage if he had remained employed
during such period and paid the active employee rate for such coverage,
provided, however, that if Executive becomes eligible to receive group health
benefits under a program of a subsequent employer or otherwise (including
coverage available to Executive’s spouse), the Company’s obligation to pay any
portion of the cost of health coverage as described herein shall cease, except
as otherwise provided by law.

As a condition precedent to the requirement of the Company to make such payments
(other than the Accrued Obligations) or grant such accelerated vesting,
Executive shall not be in breach of his obligations under Section 9 below and
Executive shall have executed, delivered and not revoked a separation agreement,
including a general release of claims, in substantially

 

8



--------------------------------------------------------------------------------

the same form as is attached to this Agreement as Exhibit A (allowing for
modifications made to conform to, or comply with, the specific payment terms of
this provision of this Agreement, applicable law or mutual agreement between the
parties).

Any payment (other than the COBRA payments) required to be made under this
Section 8.04 shall be made to Executive in a lump sum in cash within 60 days
after the date of his Separation from Service; provided, however, that no
payment shall be due until at least eight (8) days after Executive has executed
and delivered to the Company the separation agreement described above.

8.05 Voluntary Termination by Executive or Termination for Cause. Executive may
resign his employment hereunder for any reason and at any time, upon thirty (30)
days prior written notice to the Company, and such resignation shall not be a
breach of this Agreement. The Company may terminate Executive’s employment
hereunder at any time for Cause, as determined by the Board acting reasonably
and in good faith. In the event Executive has a Separation from Service as a
result of his resignation (other than due to Retirement or as a result of a
Constructive Discharge) or as a result of a termination by the Company for
Cause, the Company shall (i) pay to Executive the Accrued Obligations within
fifteen (15) days following Executive’s Separation from Service and (ii) be
under no obligation to make severance payments to Executive or continue any
benefits being provided to Executive beyond the date of Executive’s Separation
from Service other than benefits to which Executive may be entitled as a result
of Federal or state law.

8.06 No Mitigation. In the event of any termination of Executive’s employment
under this Section 8, Executive shall be under no obligation to seek other
employment and there shall be no offset against amounts due to Executive under
this Agreement on account of any compensation attributable to any subsequent
employment that he may obtain except as specifically provided in this Section 8.
Notwithstanding anything contained in this Agreement to the contrary, the
payments and benefits set forth in this Section 8 shall be provided to Executive
in lieu of any benefits to which Executive may be entitled to receive under any
other severance or change-in-control plan, program, policy or arrangement of the
Company.

9. Confidentiality and Non-Competition.

9.01 Definitions. For purposes of this Section 9, the following terms shall have
the following meanings:

“Affiliate” means any corporation, limited liability company, partnership or
other entity of which the Company owns at least fifty percent (50%) of the
outstanding equity and voting rights, directly or indirectly, through any other
corporation, limited liability company, partnership or other entity.

“Businesses” means the businesses engaged in by the Company directly or through
its Affiliates immediately prior to termination of employment.

 

9



--------------------------------------------------------------------------------

“Competitive Business” means the business of owning, operating, and/or
franchising quick-service restaurants specializing primarily in the sale of
chicken as well as the business of providing any other activities, products, or
services of the type conducted, authorized, offered, or provided by the Company
or any of its Affiliates as of the termination of Executive’s employment with
the Company, or during the two (2) years immediately prior the termination of
Executive’s employment with the Company. For the avoidance of doubt, a
Competitive Business that specializes primarily in the sale of chicken includes,
without limitation, KFC Corporation, Church’s Chicken, Bojangles’, Zaxby’s,
Chick-fil-A, Raising Cane’s, Nando’s, Wingstop and WingStreet.

“Confidential Information” means any and all data and information relating to
the Company (including any Affiliates), its activities, business, or clients
that (i) is disclosed to Executive or of which Executive becomes aware as a
consequence of his employment with the Company; (ii) has value to the Company or
any Affiliate; and (iii) is not generally known outside of the Company or any
Affiliate. “Confidential Information” shall include, but is not limited to the
following types of information regarding, related to, or concerning the Company
or any Affiliate: trade secrets (as defined by O.C.G.A. § 10-1-761); financial
plans and data; management planning information; business plans; operational
methods; market studies; marketing plans or strategies; pricing information;
product development techniques or plans; customer lists; customer files, data
and financial information; details of customer contracts; current and
anticipated customer requirements; identifying and other information pertaining
to business referral sources; past, current and planned research and
development; computer aided systems, software, strategies and programs; business
acquisition plans; management organization and related information (including,
without limitation, data and other information concerning the compensation and
benefits paid to officers, directors, employees and management); personnel and
compensation policies; new personnel acquisition plans; and other similar
information. “Confidential Information” also includes combinations of
information or materials which individually may be generally known outside of
the Company or any Affiliate, but for which the nature, method, or procedure for
combining such information or materials is not generally known outside of the
Company or any Affiliate. In addition to data and information relating to the
Company and its Affiliates, “Confidential Information” also includes any and all
data and information relating to or concerning a third party that otherwise
meets the definition set forth above, that was provided or made available to the
Company or any Affiliate by such third party, and that the Company or such
Affiliate has a duty or obligation to keep confidential. This definition shall
not limit any definition of “confidential information” or any equivalent term
under state or federal law.

“Restricted Period” means the period commencing as of the date hereof and ending
on the date one (1) year after the termination of Executive’s employment with
the Company for any reason, whether voluntary or involuntary.

“Restricted Territory” means the territory as to which Executive provides
services for the Company or its Affiliates, which extends to the area in which
the Company or its Affiliates conduct the Competitive Business as of the date of
Executive’s Separation from Service.

 

10



--------------------------------------------------------------------------------

“Restrictive Covenants” means the obligations contained in Sections 9.02 through
9.06 below.

9.02 Covenant Not to Use or Disclose Confidential Information. The Company and
Executive recognize that, during the course of Executive’s employment with the
Company, the Company has disclosed and will continue to disclose to Executive
Confidential Information concerning the Company and the Affiliates, their
products, their franchisees, their services and other matters concerning their
Businesses, all of which constitute valuable assets of the Company and the
Affiliates. The Company and Executive further acknowledge that the Company has,
and will, invest considerable amounts of time, effort and corporate resources in
developing such valuable assets and that disclosure by Executive of such assets
to the public shall cause irreparable harm, damage and loss to the Company and
the Affiliates. Accordingly, Executive acknowledges and agrees, except as may be
required otherwise by law:

(a) that the Confidential Information is and shall remain the exclusive property
of the Company (or the applicable Affiliate);

(b) to use the Confidential Information exclusively for the purpose of
fulfilling the obligations under this Agreement;

(c) to hold the Confidential Information in confidence and not copy, publish or
disclose to others or allow any other party to copy, publish or disclose to
others in any form, any Confidential Information without the prior written
approval of an authorized representative of the Company; and

(d) not to use any Confidential Information for the benefit of anyone other than
the Company

Notwithstanding anything contained in this Agreement to the contrary, Executive
may use or disclose Confidential Information (i) as such use or disclosure may
be required or appropriate to fulfill his duties for the benefit of the Company
as an employee of the Company, (ii) when required to do so by a court of law, by
a governmental agency having regulatory authority over the Company and the
authority to order such use or disclosure, (iii) to the extent that such
Confidential Information becomes generally known to the public or trade through
the act of one who has the authority to disclose such information without
violating any right or privilege of the Company or any of its Affiliates, or
(iv) with respect to disclosure of information involving Executive’s
compensation, to Executive’s spouse, attorney and/or personal tax or financial
advisor, provided, however, that any disclosure or use of such Confidential
Information by any such person (except to complete Executive’s personal tax,
legal or financial planning) shall be deemed to be a breach of this Section 9.02
by Executive.

These obligations shall remain in effect for as long as the information or
materials in question retain their status as Confidential Information.

The confidentiality, property, and proprietary rights protections available in
this Agreement are in addition to, and not exclusive of, any and all other
corporate rights, including

 

11



--------------------------------------------------------------------------------

those provided under copyright, corporate officer or director fiduciary duties,
and trade secret and confidential information laws. Notwithstanding anything
contained herein to the contrary, Executive shall not be restricted from
disclosing information that is required to be disclosed by law, court order or
other valid and appropriate legal process; provided, however, that in the event
such disclosure is required by law, Executive shall provide the Company with
prompt notice of such requirement so that the Company may seek an appropriate
protective order prior to any such required disclosure by Executive.

9.03 Cooperation. Executive agrees to cooperate with the Related Parties, with
no compensation beyond compensation to which he is otherwise entitled pursuant
to this Agreement, in any litigation or administrative proceedings involving any
matters with which Executive was involved during Executive’s employment with the
Company. The Company shall request such assistance in a reasonable manner so as
to not unreasonable interfere with Executive’s business and personal schedules
and shall reimburse Executive for reasonable expenses reasonably incurred by
Executive in providing such assistance.

9.04 Covenant Not to Compete. Executive agrees that, during the Restricted
Period, he will not, without prior written consent of the Company, directly or
indirectly (i) be employed or otherwise engaged by a Competitive Business within
the Restricted Territory in a management, executive, director or consulting
capacity, (ii) engage in Competitive Business within the Restricted Territory or
(ii) own, manage, operate, join, control or participate in the ownership,
management, operation or control, of any business, whether in corporate,
proprietorship or partnership form or otherwise where such business is engaged
in Competitive Business within the Restricted Territory. Executive acknowledges
and agrees that the Company does business throughout the Restricted Territory,
that Executive’s duties concern the entire Restricted Territory and that the
Restricted Territory is therefore reasonable.

9.05 Covenant Not To Induce. Executive covenants and agrees that during the
Restricted Period, he will not, directly or indirectly, on his own behalf or in
the service or on behalf of others, hire, solicit for other employment, take
away or attempt to hire, solicit for other employment or take away any person
who is or was an employee of the Company or any Affiliate during the one (1)
year immediately preceding the conduct in question (if the conduct occurs while
Executive is still employed by the Company) or the termination of Executive’s
employment (if the conduct occurs after Executive’s termination), as applicable.

9.06 Return of Materials. Except in the course of Executive carrying out his
duties hereunder: (i) Executive agrees that he will not retain, provide to
others outside the Company damage or destroy (except as set forth below), and
will immediately return to the Company on or prior to the termination of
Executive’s employment or at any other time the Company requests such return,
any and all property of the Company that is in his possession or subject to his
control, including, but not limited to, keys, credit and identification cards,
personal items or equipment, customer files and information, papers, drawings,
notes, manuals, specifications, designs, devices, code, email, documents,
diskettes, CDs, tapes, keys, access cards, credit cards, identification cards,
computers, mobile devices, other electronic media, all other files and documents
relating to the Company or any Affiliate or their business (regardless of form,
but specifically including all electronic files and data of the Company and all
Affiliates), together

 

12



--------------------------------------------------------------------------------

with all Confidential Information belonging to the Company or any Affiliate or
that Executive received from or through his employment with the Company, and
(ii) Executive will not make, distribute, or retain copies, portions, abstracts,
summaries or other representations of any such information or property.

9.07 Remedies. Executive specifically acknowledges and agrees that the remedy at
law for any breach of the Restrictive Covenants will be inadequate and that any
breach or threatened breach of the Restrictive Covenants would cause irreparable
injury to the Company and that money damages would not provide an adequate
remedy to the Company. Executive further agrees that in the event Executive
breaches, or threatens to breach, any of the Restrictive Covenants, the Company
shall have the right and remedy, without the necessity of proving actual damage
or posting any bond, to enjoin, preliminarily and permanently, Executive from
violating or threatening to violate the Restrictive Covenants and to have the
Restrictive Covenants specifically enforced by any court of competent
jurisdiction. If permitted under applicable law, Executive understands and
agrees that if he violates any of the obligations set forth in the Restrictive
Covenants, the period of restriction applicable to each obligation violated
shall cease to run during the pendency of any litigation over such violation,
provided that such litigation was initiated during the period of restriction.
Such rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company at law or in equity. The Company
and Executive understand and agree that, if the parties become involved in legal
action regarding the enforcement of the Restrictive Covenants, a court of
competent jurisdiction shall determine which party has prevailed on the
preponderance of the issues (taking into account the substance and significance
of the claims as well as the number) and shall require the other party to pay
the prevailing party’s reasonable attorneys’ fees.

9.08 Severability and Modification of Covenants. Executive acknowledges and
agrees that each of the Restrictive Covenants is reasonable and valid in time
and scope and in all other respects. The parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the Restrictive Covenants
shall be considered and construed as a separate and independent covenant and
they are severable from one another. Should any part or provision of any of the
Restrictive Covenants be held invalid, void, or unenforceable, such invalidity,
voidness, or unenforceability shall not render invalid, void, or unenforceable
any other part or provision of this Agreement or such Restrictive Covenant. If
any of the provisions of the Restrictive Covenants should ever be held by a
court of competent jurisdiction to exceed the scope permitted by the applicable
law, such provision or provisions shall be automatically modified to such lesser
scope as such court may deem just and proper for the reasonable protection of
the Company’s legitimate business interests and may be enforced by the Company
to that extent in the manner described above and no other provisions of this
Agreement shall be rendered invalid or unenforceable by such modification.

9.09 Ownership of Property. Executive agrees and acknowledges that all works of
authorship and inventions, including but not limited to products, goods,
know-how, Trade Secrets and Confidential Information, and any revisions thereof,
in any form and in whatever stage of creation or development, arising out of or
resulting from, or in connection with, the services provided by Executive to the
Company or any Affiliate under this Agreement are works

 

13



--------------------------------------------------------------------------------

made for hire and shall be the sole and exclusive property of the Company or
such Affiliate. Executive agrees to execute such documents as the Company may
reasonably request for the purpose of effectuating the ownership and other
rights of the Company or the Affiliate in any such property.

9.10 No Defense. The existence of any claim, demand, action or cause of action
of Executive against the Company shall not constitute a defense to the
enforcement by the Company of any of the covenants or agreements in this Section
9.

10. Mandatory Reduction of Payments in Certain Events.

(a) Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then, prior to the making of any Payment to Executive,
a calculation shall be made comparing (i) the net benefit to Executive of the
Payment after payment of the Excise Tax, to (ii) the net benefit to Executive if
the Payment had been limited to the extent necessary to avoid being subject to
the Excise Tax. If the amount calculated under (i) above is less than the amount
calculated under (ii) above, then the Payment shall be limited to the extent
necessary to avoid being subject to the Excise Tax (the “Reduced Amount”). The
reduction of the Payments due hereunder, if applicable, shall be made by first
reducing cash Payments and then, to the extent necessary, reducing those
Payments having the next highest ratio of Parachute Value to actual present
value of such Payments as of the date of the “change in ownership or control”
(as such term is used and defined in Section 280G of the Code), as determined by
the Determination Firm (as defined in Section 10(b) below). For purposes of this
Section 10, present value shall be determined in accordance with Section
280G(d)(4) of the Code. For purposes of this Section 10, the “Parachute Value”
of a Payment means the present value as of the date of the “change in ownership
or control” of the portion of such Payment that constitutes a “parachute
payment” under Section 280G(b)(2) of the Code, as determined by the
Determination Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.

(b) The determination of whether an Excise Tax would be imposed, the amount of
such Excise Tax, and the calculation of the amounts referred to Section 10(a)(i)
and (ii) above shall be made by an independent, nationally recognized accounting
firm or compensation consulting firm mutually acceptable to the Company and
Executive (the “Determination Firm”) which shall provide detailed supporting
calculations. Any determination by the Determination Firm shall be binding upon
the Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Determination Firm hereunder, it is possible that Payments which Executive was
entitled to, but did not receive pursuant to Section 10(a), could have been made
without the imposition of the Excise Tax (“Underpayment”). In such event, the
Determination Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of Executive but no later than March 15 of the year after the
year in which the Underpayment is determined to exist, which is when the legally
binding right to such Underpayment arises.

 

14



--------------------------------------------------------------------------------

11. Dispute Resolution.

11.01 Agreement to Arbitrate. In consideration for his continued employment with
the Company, and other consideration, the sufficiency of which is hereby
acknowledged, Executive acknowledges and agrees that any controversy or claim
arising out of or relating to Executive’s employment, termination of employment,
or this Agreement including, but not limited to, controversies and claims that
are protected or covered by any federal, state, or local statute, regulation or
common law, shall be settled by arbitration pursuant to the Federal Arbitration
Act. This includes, but is not limited to, violations or alleged violations of
any federal or state statute or common law (including, but not limited to, the
laws of the United States or of any state, or the Constitution of the United
States or of any state), or of any other law, statute, ordinance, including but
not limited to, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Equal
Pay Act, Executive Retirement Income Security Act of 1972, as amended, the
Rehabilitation Act of 1973, and any other statute or common law. This provision
shall not, however, preclude the Company from seeking equitable relief as
provided in Section 9.07 above.

11.02 Procedure. The arbitration shall be conducted in accordance with the
Employment Arbitration Rules of the American Arbitration Association (“AAA”).
Executive and the Company shall attempt to agree upon a single arbitrator,
either from a list provided by the AAA or otherwise. If the parties have not
agreed upon a single arbitrator within thirty (30) days after filing of the
demand for arbitration, each party shall, within fifteen (15) days thereafter,
select an arbitrator and, thereafter, the two arbitrators shall select a third
arbitrator from a list provided by the AAA and the three arbitrator panel shall
resolve the dispute. The arbitration shall be initiated in Atlanta, Georgia,
unless the parties agree in writing to a different location or the Arbitrator
directs the arbitration to be held at a different location. Filing fees and all
costs of the arbitrator panel shall be paid for by the Company. The arbitrator
panel shall determine which party has prevailed on the preponderance of the
issues (taking into account the substance and significance of the claims as well
as the number) and shall require the other party to pay the prevailing party’s
reasonable attorneys’ fees. The award rendered by the arbitrator shall be final
and binding on the parties hereto and judgment thereon may be entered in any
court having jurisdiction thereof. In addition to that provided for in the
Employment Arbitration Rules, the arbitrator has sole discretion to permit
discovery consistent with the Federal Rules of Civil Procedure and the judicial
interpretation of those rules upon request by any party; provided, however, it
is the intent of the parties that the arbitrator limit the time and scope of any
such discovery to the greatest extent practicable and provide a decision as
rapidly as possible given the circumstances of the claims to be determined. The
arbitrator also shall have the power and authority to grant injunctive relief
for any violation of Sections 9.02 through 9.04 and the arbitrator’s order
granting such relief may be entered in any court of competent jurisdiction. The
agreement to arbitrate any claim arising out of the employment relationship or
termination of employment shall not apply to those claims which cannot be made
subject to this provision by statute, regulation or common law. These include,
but are not limited to, any claims relating to work related injuries and claims
for unemployment benefits under applicable state laws.

 

15



--------------------------------------------------------------------------------

11.03 Rights of Parties. Nothing in this Section 11 shall be construed to
prevent either party from asking a court of competent jurisdiction to enter
appropriate equitable relief to enjoin any violation of this Agreement. Either
party shall have the right to seek such relief in connection with or apart from
the parties’ rights under this Section 11 to arbitrate all disputes. With
respect to disputes arising under this Agreement that are submitted to a court
rather than an arbitrator, including actions to compel arbitration or for
equitable relief in aid of arbitration, the parties agree that venue and
jurisdiction are proper in any state or federal court lying within Atlanta,
Georgia and specifically consent to the jurisdiction and venue of such court for
the purpose of any proceedings contemplated by this paragraph. By entering into
this Agreement the parties have expressly agreed to resolve any disputes covered
by this Agreement through the arbitration process described herein.

12. Executive Acknowledgment.

By signing this Agreement, Executive acknowledges that the Company has advised
Executive of his right to consult with an attorney prior to executing this
Agreement; that he has the right to retain counsel of his own choosing
concerning the agreement to arbitrate or any waiver of rights or claims; that he
has read and fully understands the terms of this Agreement and/or has had the
right to have it reviewed and approved by counsel of choice, with adequate
opportunity and time for such review; and that he is fully aware of its contents
and of its legal effect. Accordingly, this Agreement shall not be construed
against any party on the grounds that the party drafted this Agreement. Instead,
this Agreement shall be interpreted as though drafted equally by all parties.

13. Amendments.

This Agreement may not be altered, modified or amended except by a written
instrument signed by each of the parties hereto.

14. Successors.

As used in this Agreement, the term the Company shall include any successors to
all or substantially all of the business and/or assets of the Company which
assumes and agrees to perform this Agreement.

15. Assignment.

Neither this Agreement nor any of the rights or obligations of either party
hereunder shall be assigned or delegated by any party hereto without the prior
written consent of the other party, except that the Company may without the
consent of Executive assign its rights and delegate its duties hereunder to any
successor to the business of the Company. In the event of the assignment by the
Company of its rights and the delegation of its duties to a successor to the
business of the Company and the assumption of such rights and obligations by
such successor, the Company shall, effective upon such assumption, be relieved
from any and all obligations whatsoever to Executive hereunder. If a successor
to the Company fails to assume this Agreement and the Company’s obligations
under this Agreement, then the Company shall not be relieved of its obligations
to Executive hereunder.

 

16



--------------------------------------------------------------------------------

16. Waiver.

Waiver by any party hereto of any breach or default by any other party of any of
the terms of this Agreement shall not operate as a waiver of any other breach or
default, whether similar to or different from the breach or default waived.

17. Severability.

In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.

18. Survival.

Notwithstanding anything herein to the contrary, the provisions of Sections 7,
8, 9, 10, 11, 12 and 14 above and Sections 20, 22 and 23 below shall survive the
termination of this Agreement.

19. Entire Terms.

This Agreement, the Retention Award Agreement and the Separation and General
Release Agreement substantially in the form attached to this Agreement as
Exhibit A (when executed) contain the entire understanding of the parties with
respect to the employment of Executive by the Company. There are no
restrictions, agreements, promises, warranties, covenants or undertakings other
than those expressly set forth herein. These Agreements supersede all prior
agreements, arrangements and understandings between the parties, whether oral or
written, with respect to the employment of Executive.

20. Notices.

Notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
if mailed in the manner herein specified, five (5) days after postmark of such
mailing when mailed by United States registered mail, return receipt requested,
postage prepaid, addressed as follows:

If to Executive:

Richard H. Lynch

400 Perimeter Center Terrace

Suite 1000

Atlanta, Georgia 30346

 

17



--------------------------------------------------------------------------------

If to the Company to:

Popeyes Louisiana Kitchen, Inc.

400 Perimeter Center Terrace

Suite 1000

Atlanta, Georgia 30346

Attn: General Counsel

or to such other address or such other person as Executive or the Company shall
designate in writing in accordance with this Section 20 except that notices
regarding changes in notices shall be effective only upon receipt.

21. Headings.

Headings to Sections in this Agreement are for the convenience of the parties
only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.

22. Governing Law; Forum.

The Agreement shall be governed by the laws of the State of Georgia without
reference to the principles of conflict of laws. The parties agree that the
exclusive forum for any action for injunctive relief relating to the Restrictive
Covenants shall be the state or federal courts of the State of Georgia. If any
provision of any agreement, plan, program, policy, arrangement or other written
document between or relating to the Company and the Executive conflicts with any
provision of this Agreement, the provision of this Agreement shall control and
prevail.

23. Compliance with Section 409A of the Code.

23.01 In General. To the extent this Agreement is subject to Section 409A of the
Code, the Company and Executive intend all payments under this Agreement to
comply with the requirements of such section, and this Agreement shall, to the
extent reasonably practicable, be operated and administered to effectuate such
intent.

23.02 Six-Month Delay in Certain Circumstances. Notwithstanding anything in this
Agreement to the contrary, to the extent that any amount or benefit that would
constitute non-exempt “deferred compensation” within the meaning of Section 409A
of the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable under this Agreement by reason of Executive’s Separation from
Service during a period in which he is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Company under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):

(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following Executive’s Separation
from Service will be accumulated through and paid or provided on the first day
of the seventh month following Executive’s Separation from Service (or, if
Executive dies during such period, within 30 days after Executive’s death) (in
either case, the “Required Delay Period”); and

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

 

18



--------------------------------------------------------------------------------

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Section 409A of the Code.

23.03 Timing of Release of Claims. Whenever in this Agreement a payment or
benefit is conditioned on Executive’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within
60 days after Executive’s Separation from Service; failing which such payment or
benefit shall be forfeited. If such payment or benefit constitutes Non-Exempt
Deferred Compensation, and if such 60-day period begins in one calendar year and
ends in the next calendar year, the payment or benefit shall not be made or
commence before the second such calendar year, even if the release becomes
irrevocable in the first such calendar year. In other words, Executive is not
permitted to influence the calendar year of payment based on the timing of his
signing of the release.

23.04 Timing of Reimbursements and In-kind Benefits. If Executive is entitled to
be paid or reimbursed for any taxable expenses under this Agreement, and such
payments or reimbursements are includible in Executive’s federal gross taxable
income, the amount of such expenses reimbursable in any one calendar year shall
not affect the amount reimbursable in any other calendar year, and the
reimbursement of an eligible expense must be made no later than December 31 of
the year after the year in which the expense was incurred. Executive’s rights to
payment or reimbursement of expenses under this Agreement shall not be subject
to liquidation or exchange for another benefit.

23.05 Treatment of Installment Payments. Each payment of termination benefits
under Section 8 of this Agreement, including, without limitation, each payment
or reimbursement of premiums for group medical, dental, vision and/or
prescription drug plan benefits, shall be considered a separate payment, as
described in Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of
the Code.

24. Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

[SIGNATURE PAGE FOLLOWS]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
Executive has hereunto set his hand as of the day and year first above written.

 

COMPANY:

POPEYES LOUISIANA KITCHEN, INC.

By:

 

/s/ Cheryl A. Bachelder

 

Cheryl A. Bachelder

 

Chief Executive Officer

EXECUTIVE:

/s/ Richard H. Lynch

Richard H. Lynch

 

20



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION AND GENERAL RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is entered into as of
the      day of             , 20     by and between the Popeyes Louisiana
Kitchen, Inc. (“Company”) and Richard H. Lynch (“Executive”).

In consideration of the payments, covenants and releases described below,
including, without limitation, the payment of certain amounts in a lump sum, and
in consideration of other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, the Company and Executive
agree as follows:

1. Termination of Employment

Executive’s employment with the Company terminated effective
                     (the “Termination Date”) in accordance with the terms of
that certain Employment Agreement between Executive and the Company executed on
or about February     , 2016 (the “Employment Agreement”). Executive
acknowledges and agrees that he has been paid all wages and accrued benefits
through the date of execution of this Agreement. The parties agree that the
Company has paid Executive for all time worked and owes no additional amounts to
Executive for wages, back pay, severance pay, overtime, commissions, severance
plan benefits, bonuses, accrued vacation, benefits, insurance, sick leave, other
leave, or any other reason, except as specifically set forth below. This
Agreement is intended to and does settle and resolve all claims of any nature
that Executive might have against the Company or any of the other Releasees
arising out of their employment relationship, the termination of employment,
relating to any applicable severance plan or arrangement or relating to any
other matter. Executive acknowledges that he has received notification of his
insurance continuation rights under COBRA. In connection with the termination of
employment, Executive hereby resigns any position or office that Executive may
hold as an officer or director of the Company or of any predecessor, successor,
parent, subsidiary, joint venture, or other affiliate company of the Company. In
addition, Executive agrees not to seek employment with the Company or any of its
affiliates at any time and waives any right to employment with the Company or
any of its affiliates. Executive also agrees that any denial of employment by
the Company or any of its affiliates is in keeping with the intent of this
Agreement and shall not be a legitimate basis for a cause of action by
Executive.

2. Severance Benefits

(a) In consideration of Executive’s promises, obligations, and the General
Release and the Covenant Not to Sue contained in this Agreement, the Company
will pay to Executive an aggregate amount equal to              Dollars and
             Cents ($            ), less withholding for taxes and other
appropriate items (the “Severance Payment”), which is approximately equal to
one (1) year of Base Salary at Executive’s regular salary rate and one (1) times
Executive’s Target Cash Incentive Pay for 20    , payable in a lump sum in cash
within 60 days after the Termination Date.

 

21



--------------------------------------------------------------------------------

(b) In further consideration of Executive’s promises, obligations, and the
General Release and the Covenant Not to Sue contained in this Agreement, the
Company agrees that, as of the Termination Date, [(a)                     
unvested stock options held by Executive will become fully vested and
exercisable, (b) restrictions on                  [shares of restricted
stock][restricted stock units] held by Executive will lapse, and such awards
will become fully vested, and (c)              performance [shares][units] held
by Executive will remain outstanding and will be earned, if at all, based on
actual performance through the end of the applicable performance period,
prorated to reflect the portion of the performance period that had elapsed prior
to Executive’s Separation from Service.]

(c) In further consideration of Executive’s promises, obligations, and the
General Release and the Covenant Not to Sue contained in this Agreement, the
Company agrees that if Executive elects to continue participation in any group
medical, dental, vision and/or prescription drug plan benefits to which
Executive and/or Executive’s eligible dependents would be entitled under
Section 4980B of the Internal Revenue Code (COBRA), and otherwise remains
eligible for such continuation, then for a period not to exceed twelve (12)
months the Company shall pay the excess of (i) the COBRA cost of such coverage
over (ii) the amount that Executive would have had to pay for such coverage if
he had remained employed during such period and paid the active employee rate
for such coverage, provided, however, that if Executive becomes eligible to
receive group health benefits under a program of a subsequent employer or
otherwise (including coverage available to Executive’s spouse), the Company’s
obligation to pay any portion of the cost of health coverage as described herein
shall cease, except as otherwise provided by law.

Executive agrees that, to the extent there are monies due to the Company for
expenses, outstanding loan payments, or other payments attributable to
Executive, the Company is authorized to withhold such amounts from the Severance
Payment. Executive also agrees to prepare and submit to the Company (to the
attention of the Accounting Department) reimbursement reports for all
outstanding expenses no later than three (3) days after the Termination Date.

Executive and the Company acknowledge and agree that these agreements and
amounts have been negotiated and agreed upon voluntarily by both parties and
shall inure to the benefit of any predecessor, successor, parent, subsidiary,
joint venture, or other affiliate company of the Company. The parties also
acknowledge and agree that these agreements and amounts exceed any and all
actions, pay and benefits that the Company might otherwise have owed to
Executive by contract or law and that they constitute good, valuable and
sufficient consideration for Executive’s covenants and agreements contained in
this Agreement.

3. General Release Of All Claims And Potential Claims Against Employer.

In consideration of the payments made to him by the Company and the promises
contained in this Agreement, Executive on behalf of himself and his agents and
successors in interest, hereby UNCONDITIONALLY RELEASES AND DISCHARGES the
Company, its successors, predecessors, subsidiaries, parent corporations,
assigns, joint ventures, and affiliated companies and their respective agents,
legal representatives, shareholders, owners, attorneys, employees, officers and
directors (the “Releasees”) from ANY AND ALL CLAIMS,

 

22



--------------------------------------------------------------------------------

LIABILITIES, CONTRACTS, DEMANDS AND CAUSES OF ACTION, whether known or unknown,
fixed or contingent, that he may have or claim to have against the Company or
any other Releasee for any reason as of the date of execution of this Agreement.
This General Release includes, but is not limited to, claims arising under
federal, state or local laws prohibiting employment discrimination, claims
arising under the Employment Agreement or any other severance plans or
contracts, and claims growing out of any legal restrictions on the Company’s
rights to terminate its employees or to take any other employment action,
whether statutory, contractual or arising under common law or case law.

Executive specifically acknowledges and agrees that he is releasing any and all
rights under federal, state and local employment laws including without
limitation the Age Discrimination in Employment Act of 1967 (“ADEA”), as
amended, 29 U.S.C. § 621, et seq., the Civil Rights Act of 1964 (“Title VII”),
as amended (including amendments made through the Civil Rights Act of 1991), 42
U.S.C. § 2000e, et seq., 42 U.S.C. § 1981, as amended, the Americans With
Disabilities Act (“ADA”), as amended, 42 U.S.C. § 12101 et seq., the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701, et seq., the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 301 et
seq., the Worker Adjustment and Retraining Notification Act (“WARN”), as
amended, 29 U.S.C. § 2101, et seq., the Family and Medical Leave Act of 1993
(“FMLA”), as amended, 29 U.S.C. § 2601 et seq., the Fair Labor Standards Act
(“FLSA”), as amended, 29 U.S.C. § 201 et seq., the Executive Polygraph
Protection Act of 1988, as amended, 29 U.S.C. § 2001, et seq., all other state
and federal code sections and legal principles and the state and federal
worker’s compensation laws. Executive further agrees that if anyone (including,
but not limited to, Executive, the Equal Employment Opportunity Commission
(“EEOC”) or any other government agency or similar such body) makes a claim or
undertakes an investigation involving Executive in any way, Executive waives any
and all right and claim to financial recovery resulting from such claim or
investigation. Executive further agrees that, in the event that he is awarded
any amount in any litigation or administrative action against any Releasee, or
any settlement of any claim, all amounts paid to him or his attorney under this
Agreement shall be offset against any such award.

Executive understands that nothing contained in this Agreement limits his
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Executive further understands that this
Agreement does not limit his ability to communicate with any Government Agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agencies in connection with any charge or complaint,
whether filed by him, on his behalf, or by any other individual. Executive also
understands, however, based on his release of claims set forth above, that he is
releasing all claims that he may have, as well as, to the extent permitted by
applicable law, his right to recover monetary damages or obtain other relief
that is personal to him in connection with any claim he is releasing under this
Agreement.

4. Representation and Covenant Not to Sue.

As a material inducement for the Company to enter into this Agreement, Executive
warrants that he does not have any complaint, claim or action pending against
the Company

 

23



--------------------------------------------------------------------------------

and/or any of the Releases before any federal, state or local court or
agency. Except to the extent that applicable law requires that Executive be
allowed to file an EEOC charge, Executive further hereby AGREES NOT TO FILE A
LAWSUIT or other legal claim or charge to assert any claim that is released in
the General Release above or that otherwise is based on facts that occurred
prior to, or that exist as of, the time he executes this Agreement against any
of the Releasees.

5. Nondisparagement.

As material consideration for Company’s promises and agreements in this
Agreement, Executive acknowledges and agrees that, except as required by law or
compelled through valid legal process, for a period of five (5) years following
the Termination Date, he will not make any derogatory or disparaging statements
about Company (or any other Releasee) or its products, services, business,
business practices or employment practices, or take any other action that could
reasonably be expected to harm the reputation of Company or any of its employees
with any member, prospective member, business affiliate or the public. Without
limiting the foregoing, Executive agrees not to make any negative statements to
any member or other business affiliate of Company or to take any action that
could have the purpose or effect of encouraging any member or other business
affiliate of Company to reduce or limit its business relationship with Company
or otherwise take any negative action against Company.

As material consideration for Executive’s promises and agreements in this
Agreement, Company acknowledges and agrees that, except as required by law or
compelled through valid legal process, for a period of five (5) years following
the Termination Date, Company will not through its current directors and
designated executive officers (as listed in Company’s securities filings), or
through any official Company communication (whether written or oral), make any
derogatory or disparaging statements about Executive or his work performance,
business practices, or employment practices in connection with his employment
with Company, or take any other action that could reasonably be expected to harm
the reputation of Executive.

6. Return of Materials.

In further consideration of the promises and payments made by the Company
hereunder, Executive warrants that he has, before, and as a condition precedent
to, receiving any payment or benefit under this Agreement, all documents,
materials and other things in his possession or control relating to the Company,
or that have been in his possession or control at the time of or since the
termination of his employment with the Company, without retaining or providing
to others any copies, summaries, abstracts, excerpts, portions, replicas or
other representations thereof. Such documents, materials and other things shall
include, without limitation, all product specifications, contracts, product and
service lists, computer equipment, computer software, computer data, databases,
website sign in codes, other information compilations, pricing information,
financial information, information regarding legal issues, product supply
information, information and materials supply information, vendor information,
customer identify information, customer status and financial information,
product development information, source code information, object code
information, human resources information, information about other employees,
marketing materials and other documents, materials and things related to the
Company, its customers, its employees, its business partners or its products,

 

24



--------------------------------------------------------------------------------

and security access badges, any credit or phone cards provided by or through the
Company, and any equipment (including, but not limited to, cell phones, pagers,
laptops, tablets or other personal computing devices, and/or other computers)
that were issued by or are owned by the Company.

7. Confidentiality, Confidential Information, Nonrecruitment and
Nonsolicitation.

Executive hereby agrees to abide by the covenants contained in Section 9 of the
Employment Agreement in accordance with their terms and agrees that they remain
in full force and effect despite the termination of Executive’s employment and
the Employment Agreement.

8. Acknowledgment.

The Company hereby advises Executive to consult with an attorney prior to
executing this Agreement and Executive acknowledges and agrees that the Company
has advised him of his opportunity to consult an attorney or other advisor and
has not in any way discouraged him from doing so. Executive expressly
acknowledges and agrees that he has read this Agreement and Release carefully
and that he has had sufficient time and opportunity to consult with an attorney
or other advisor of his choosing concerning his execution of this Agreement.
Executive acknowledges and agrees that he fully understands that the Agreement
is final and binding, that it contains a full release of all claims and
potential claims, and that the only promises or representations he has relied
upon in signing this Agreement are those specifically contained in the Agreement
itself. Executive also acknowledges and agrees that he has been offered at least
twenty-one (21) days to consider this Agreement before signing (the “Review
Period”) and that he is signing this Agreement voluntarily, fully intending to
release the Company and all other Releasees from all claims. Executive
acknowledges and agrees that if he signs this Agreement before the end of the
Review Period, he is knowingly, freely and voluntarily waiving the remainder of
the Review Period without any encouragement or coercion from the Company.

9. Effective Time and Revocation.

This Agreement shall be effective and enforceable only if executed on or after
the Termination Date. This Agreement shall become effective and enforceable at
twelve o’clock (12:00) midnight on the seventh (7th) full calendar day
immediately following the date of execution of this Agreement, so long as the
date of execution is on or after the Termination Date (the “Effective Time”) and
Executive may revoke the Agreement at will prior to that time by giving written
notice of the revocation to the Company. For such a revocation by Executive to
be effective, it must be received by the Company prior to the Effective Time.
Executive agrees that, if he revokes the Agreement prior to that time, he will
return to the Company any and all payments already received pursuant to this
Agreement. The Agreement may not be revoked after that time. Executive also
agrees that if he ever attempts to rescind, revoke or annul this Agreement after
the seven-day revocation period (other than with respect solely to making a
claim under the ADEA) or if he attempts at any time to make, assert or prosecute
any claim(s), other than claims pursuant to the ADEA, covered by the General
Release or the Covenant Not

 

25



--------------------------------------------------------------------------------

To Sue contained in Paragraph 3 or 4 above, he will first return to the Company
any and all payments already received by him under this Agreement, plus interest
at the highest legal rate, and, except with respect to claims under the ADEA, he
will pay the Company’s attorneys’ fees and costs incurred in defending itself
against the claim(s) and/or the attempted revocation, rescission or annulment.

10. Severability and No Presumption Against Drafter.

If any provision or covenant, or any part thereof, of this Agreement, except
Executive’s General Release set forth in Section 3 of this Agreement, should be
held by any court to be invalid, illegal or unenforceable, either in whole or in
part, such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of the remaining provisions or covenants,
or any part thereof, of this Agreement, all of which shall remain in full force
and effect. If the General Release is found to be unenforceable, this Agreement
shall be null and void and all consideration originally paid shall be returned
by Executive to the Company. This Agreement has been drafted through a
cooperative effort of both Parties, and neither party shall be considered the
drafter of this Agreement so as to give rise to any presumption or convention
regarding construction of this document.

11. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the state of Georgia, except the choice of law provisions thereof.

12. Entire Agreement.

The parties agree that this document and the Employment Agreement, which is
incorporated herein by reference, is their entire agreement regarding separation
from employment and Executive’s release of claims and supersedes all prior
employment agreements except for the confidentiality, non-disclosure,
non-solicitation, nonrecruitment, and noncompetition covenants set forth in the
Employment Agreement, which shall continue in force. The parties agree that this
document is reasonable and acceptable to both parties. The parties agree that
this Agreement may not be modified except by a written document signed by both
parties.

The parties hereby agree to all of the above terms and signify their agreement
by their signatures below.

I have read this Separation Agreement and Release of all claims. I understand
all of its terms and I agree to those terms.

(Signatures on following page)

 

26



--------------------------------------------------------------------------------

EXECUTIVE:

 

Richard H. Lynch

COMPANY:

POPEYES LOUISIANA KITCHEN, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

27